.
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/832,783 filed on 03/27/2020.
Claims 1-8 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 12/17/2021.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a control unit” in claims 1-8,

“The control unit 15 may consist of an electronic control unit (ECU) including a CPU, a ROM, a RAM, and the like. The control unit 15 executes various types of vehicle control by executing arithmetic processes according to a computer program executed by the CPU. The control unit 15 may be configured as a single piece of hardware, or may be configured as a unit including a plurality of pieces of hardware. In addition, at least a part of each functional unit of the control unit 15 may be realized by hardware such as an LSI, an ASIC, and an FPGA, or may be realized by a combination” (Description of the Preferred Embodiments: Page 14 – 1st paragraph).

“an occupant monitoring device” in claims 1 and 7,

“The occupant monitoring device 11 may include a heart rate sensor provided on the steering wheel or the seat, or a seating sensor provided on the seat. In addition, the occupant monitoring device 11 may be a wearable device that is worn by the occupant, and can detect the vital information of the driver including at least one of the heart rate and the blood pressure of the driver. In this conjunction, the occupant monitoring device 11 may be configured to be able to communicate with the control unit 15 via a per se known wireless communication means. The occupant monitoring device 11 outputs the captured image and the detection signal to the control unit 15.” (Description of the Preferred Embodiments: Page 12, 13 – 4th, 1st paragraphs)

“a map device” in claims 1, 3-5, and 7,

“The navigation device 9 is able to identify the current position of the vehicle, and performs route guidance to a destination and the like, and may include a GNSS receiver 21, a map storage unit 22, a navigation interface 23, and a route determination unit 24.” (Description of the Preferred Embodiments: Page 11 – 2nd paragraph)

“The vehicle control system 1 according to the present embodiment includes the external environment recognition device 6, the navigation device 9” (Description of the Preferred Embodiments: Page 27 – 2nd paragraph).

“an external environment recognition device” in claim 1, and 3-7.

“The external environment recognition device 6 is a device that detects objects located outside of the vehicle. The external environment recognition device 6 may include a sensor that captures electromagnetic waves or light from around the vehicle to detect objects outside of the vehicle, and may consist of a radar 17, a lidar 18, an external camera 19, or a combination of these. The external environment recognition device 6 may also be configured to detect objects outside of the vehicle by receiving a signal from a source outside of the vehicle. The detection result of the external environment recognition device 6 is forwarded to the control unit 15.” (Description of the Preferred Embodiments: Page 9 – 2nd paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
Considering the prior art references used, the examiner is interpreting the agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device to be equivalent to a recognition comparison between both objects. This interpretation is based on computing “an agreement (degree of agreement) between an object on the road recognized by the external environment recognition device 6, in particular from the image captured by the external camera 19, and an object on the road contained in the map information.” Furthermore, the examiner is interpreting the limitations of claims 7 and 8 to substitute distance with time with regards to the limitations of claims 1 and 2. Accordingly, the examiner is interpreting the vehicle control system to operate as a function of both distance and time.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (U.S. Pub. No. 2018/0292822 A1) in view of Taguchi (U.S. Pub. No. 2017/0227970 A1).

Regarding claim 1:
Ichikawa teaches:
A vehicle control system, comprising: a control unit for steering, accelerating and decelerating a vehicle;, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1)
an occupant monitoring device configured to monitor a driver of the vehicle;, (“The HMI 8 is an interface that allows transmission and input of information between an occupant (e.g., the driver) of the vehicle M and the automatic driving system 100. The HMI 8 has a function of managing the attentiveness of the driver to the travel of the vehicle M. The HMI 8 includes a state detection unit 8 a, an alert unit 8 b, a driver state management unit 8 c, and an input unit 8 d.” (Ichikawa: Detailed Description of Embodiments – 45th paragraph, FIG. 1))
and configured to estimate a position of the vehicle;, (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
and an external environment recognition device for recognizing a surrounding environment of the vehicle;, (“The external sensor 2 is a detector that detects external conditions surrounding the vehicle M or the like. The external sensor 2 includes at least one of a camera, a radar, and a laser imaging detection and ranging (LIDAR) system. The external sensor 2 is also used to recognize white lines of a lane the vehicle M is traveling in as will be described later. The external sensor 2 may also be used to measure the position of the vehicle M.” (Ichikawa: Detailed Description of Embodiments – 31st paragraph, FIG. 1))
wherein the control unit is configured to execute a stop process by which the control unit searches for and locates a prescribed stop position in an area located within a permitted distance along a travel route from a point where the stop process is initiated, wherein the control unit is further configured to drive the vehicle to the stop position and to park the vehicle in the stop position when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle, and wherein, in executing the stop process,, (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Ichikawa continues to discuss the deactivation of the control unit and states “The automatic driving deactivation unit 20 deactivates the automatic driving control when a predetermined automatic driving deactivation condition is met while the automatic driving control of the vehicle M is executed.” (Ichikawa: Detailed Description of Embodiments – 102nd paragraph) Examiner Note: The examiner is interpreting the failure of the driver to deactivate the automatic driving control as an incapability of the driver to maintain a travelling state of the vehicle. Furthermore, the predetermined automatic driving deactivation condition is interpreted by the examiner to signify the incapability of the control unit to maintain a travelling state of the vehicle.)
Ichikawa does not teach but Taguchi teaches:
and a map device storing map information,, (“a map database that stores map information;” (Taguchi: Summary – 8th paragraph))
the control unit computes an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device,, (“The external sensor 1 is a detection apparatus for detecting obstacles around the vehicle. The external sensor 1 includes at least one of a camera and a radar sensor. The external sensor 1 is used also for the white line recognition (marking line recognition), which will be described later, of a traveling lane in which the vehicle travels. The camera is a capturing apparatus that captures the external situation of the vehicle. The camera is provided on the interior side of the windshield, and on the interior side of the rear windshield, of the vehicle. The camera may be provided on the right and left sides of the vehicle. The camera sends captured images, generated by capturing the scene ahead of and behind the vehicle, to the ECU 20. The camera may be a monocular camera or a stereo camera. The stereo camera includes two capturing units arranged so that the disparity between the right eye and the left eye can be reproduced. The images captured by the stereo camera also include the depth-direction information. The radar sensor detects an obstacle around the vehicle using a radio wave (for example, a millimeter wave) or light. The radar sensor detects an obstacle by sending a radio wave and/or light to the surroundings of the vehicle and receiving a radio wave and/or light reflected by an obstacle. The radar sensor sends the detected obstacle information (detection result) to the ECU 20. In addition to the non-moving obstacles such as guardrails and buildings, the obstacles include moving obstacles such as pedestrians, bicycles, and other vehicles.” (Taguchi: Detailed Description of Embodiments – 25th-27th paragraphs, FIG. 1) Taguchi then emphasizes how the logic database is able to store position detection processing based on results from the external sensor and states “The logic database 6 is a database that stores a plurality of position detection processing logics (position detection logics) used for detecting the position of the vehicle. The position detection processing is processing for detecting the vehicle position based on the detection result of the external sensor 1 (images captured by the camera, results detected by the radar sensor).” (Taguchi: Detailed Description of Embodiments – 34th paragraph, FIG. 1) Examiner Note: Based on the external sensor’s (the camera and radar sensor) transmission of information to the ECU as well as the position detection processing based on the results of the vehicle’s external sensor, the examiner is interpreting the ECU to compute an agreement between object information stored within the logic database and an object on the road.)
the permitted distance being smaller, (“a distance between the first vehicle position and the second vehicle position is equal to or smaller” (Taguchi: Summary – 8th paragraph))
when the agreement is below a prescribed agreement threshold than when the agreement is equal to or above the agreement threshold., (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 2:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 1. Ichikawa further teaches:
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated by a prescribed distance, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the parking location to be the prescribed distance in this case.)
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated by the prescribed distance, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the parking location to be the prescribed distance in this case.)
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the first permitted distance being longer than the second permitted distance, the second permitted distance being longer than the third permitted distance., (“the reliability of the first travel plan is lower than the reliability of the second travel plan.” (Ichikawa: Summary – 5th paragraph) Examiner Note: The examiner is interpreting the reliability of the travel plan to be the permitted distance in this case.)
Ichikawa does not teach but Taguchi teaches:
The vehicle control system according to claim 1, wherein the control unit: sets the permitted distance to a first permitted distance when the agreement is equal to or above the agreement threshold, (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and the agreement has persisted to be equal to or above the agreement threshold between a time point […], (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph) Examiner Note: The examiner is interpreting the position detection processing to be able to detect the position of the vehicle between or during time intervals.)
[…] and a time point when the vehicle was at a position preceding a position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] sets the permitted distance to a second permitted distance when the agreement is equal to or above the agreement threshold […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and the agreement was below the agreement threshold at least in a part of a time interval between the time point […], (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph) Examiner Note: The examiner is interpreting the position detection processing to be able to detect the position of the vehicle between or during time intervals.)
[…] and the time point when the vehicle was at the position preceding the position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] and sets the permitted distance to a third permitted distance […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted distance in advance and is able to set a third permitted distance based on the first and second permitted distances.)
[…] when the agreement is below the agreement threshold […], (“the second vehicle position is equal to or smaller than a threshold;” (Taguchi: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 3:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 2. Ichikawa further teaches:
The vehicle control system according to claim 2, wherein, in executing the stop process, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the control unit controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and a detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and according to the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and not according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
Ichikawa does not teach but Taguchi teaches:
[…] when the agreement is equal to or above a prescribed stop threshold, […], (“the second vehicle position is not equal to or smaller than the threshold.” (Taguchi: Summary – 8th paragraph) Examiner Note: The examiner is interpreting the threshold to be a stop threshold in this case.)
[…] when the agreement is below the prescribed stop threshold., (“the second vehicle position is equal to or smaller than a threshold;” (Taguchi: Summary – 8th paragraph) Examiner Note: The examiner is interpreting the threshold to be a stop threshold in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 4:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 3. Ichikawa further teaches:
The vehicle control system according to claim 3, wherein, in executing the stop process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the position of the vehicle cannot be estimated by the map device, […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the detection result of the external environment recognition device., (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
Ichikawa does not teach but Taguchi teaches:
[…] the control unit determines the agreement to be below the stop threshold […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to determine the agreement to be below the stop threshold.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 5:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 3. Ichikawa further teaches:
The vehicle control system according to claim 3, wherein, in executing a process other than the stop process,, (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Ichikawa then discusses how the system is able to process actions other than the stop process such as automatic driving and states “The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] the control unit controls the vehicle […], (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
[…] according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
[…] and the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and according to the detection result of the external environment recognition device […], (“and the detection result of the external sensor 2.” (Ichikawa: Detailed Description of Embodiments – 49th paragraph, FIG. 1))
[…] and not according to the position of the vehicle estimated by the map device […], (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
Ichikawa does not teach but Taguchi teaches:
[…] when the agreement is equal to or above a prescribed travel threshold, […], (“the second vehicle position is not equal to or smaller than the threshold.” (Taguchi: Summary – 8th paragraph) Examiner Note: The examiner is interpreting the threshold to be a travel threshold in this case.)
[…] when the agreement is below the travel threshold., (“the second vehicle position is equal to or smaller than a threshold;” (Taguchi: Summary – 8th paragraph) Examiner Note: The examiner is interpreting the threshold to be a travel threshold in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 6:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 1. Ichikawa further teaches:
[…] and in executing the stop process, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
Ichikawa does not teach but Taguchi teaches:
The vehicle control system according to claim 1, wherein the map information includes road marking information,, (“The map information includes position information on roads (position information on each lane), information on road shapes (for example, information on whether a road is a curved road or a straight road, the curvature of a curved road), information on road widths (information on lane widths), information on road slopes, information on the cant angle of a road, and information on the maximum vehicle speed on a road. The map information also includes position information on intersections and branching points, position information on stop lines, position information on pedestrian crossings, and position information on traffic lights. In addition, the map information includes position information on white lines (the position information may be stored, not as a line, but as a sequence of points), information on white-line types, information on the positions and the shapes of non-moving obstacles such as curbs, telephone poles, poles, guardrails, walls, and buildings, and information on the positions and the shapes of road surface markings such as symbols and marks painted on a road surface.” (Taguchi: Detailed Description of Embodiments – 33rd paragraph))
[…] the control unit compares an image of a road marking acquired by the external environment recognition device with information of the road marking extracted from the map information according to the estimated position of the vehicle to determine the agreement., (“the first vehicle position detection unit 23 uses the detection result of the external sensor 1 to detect the first vehicle position. The first vehicle position detection unit 23 matches the white-line edge points, extracted from a camera-captured image, against the position information on white lines, included in the map information, to correct the vehicle position. An edge point refers to a point composed of pixels which configure an image and whose brightness difference from the adjacent pixels is equal to or larger than a predetermined value.” (Taguchi: Detailed Description of Embodiments – 46th paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to compare the image of the road marking with the map information.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 7:
Ichikawa teaches:
A vehicle control system, comprising: a control unit for steering, accelerating and decelerating a vehicle;, (“The automatic driving system 100 includes an electronic control unit (ECU) 10 that executes the automatic driving control.” (Ichikawa: Detailed Description of Embodiments – 29th paragraph, FIG. 1))
an occupant monitoring device configured to monitor a driver of the vehicle;, (“The HMI 8 is an interface that allows transmission and input of information between an occupant (e.g., the driver) of the vehicle M and the automatic driving system 100. The HMI 8 has a function of managing the attentiveness of the driver to the travel of the vehicle M. The HMI 8 includes a state detection unit 8 a, an alert unit 8 b, a driver state management unit 8 c, and an input unit 8 d.” (Ichikawa: Detailed Description of Embodiments – 45th paragraph, FIG. 1))
and configured to estimate a position of the vehicle;, (“to recognize a position of a vehicle based on a measurement result of position measurement unit of the vehicle;” (Ichikawa: Summary – 8th paragraph))
and an external environment recognition device for recognizing a surrounding environment of the vehicle;, (“to recognize an environment surrounding the vehicle based on a detection result of an external sensor configured to detect conditions outside the vehicle;” (Ichikawa: Summary – 8th paragraph))
wherein the control unit is configured to execute a stop process by which the control unit searches for and locates a prescribed stop position, in an area located along the travel route, in which the vehicle may be brought to a stop within a permitted time, the permitted time beginning at a point when the stop process is initiated, wherein the control unit is further configured to drive the vehicle to the stop position and to park the vehicle when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle, and wherein, in executing the stop process,, (“while executing automatic driving control of the vehicle, that a condition for executing the automatic driving control is not met, this system gives a driver a notice prompting the driver to deactivate the automatic driving control. Moreover, this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Ichikawa continues to discuss the deactivation of the control unit and states “The automatic driving deactivation unit 20 deactivates the automatic driving control when a predetermined automatic driving deactivation condition is met while the automatic driving control of the vehicle M is executed.” (Ichikawa: Detailed Description of Embodiments – 102nd paragraph) Examiner Note: The examiner is interpreting the failure of the driver to deactivate the automatic driving control as an incapability of the driver to maintain a travelling state of the vehicle. Furthermore, the predetermined automatic driving deactivation condition is interpreted by the examiner to signify the incapability of the control unit to maintain a travelling state of the vehicle.)
Ichikawa does not teach but Taguchi teaches:
and a map device storing map information,, (“a map database that stores map information;” (Taguchi: Summary – 8th paragraph))
the control unit computes an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device,, (“The external sensor 1 is a detection apparatus for detecting obstacles around the vehicle. The external sensor 1 includes at least one of a camera and a radar sensor. The external sensor 1 is used also for the white line recognition (marking line recognition), which will be described later, of a traveling lane in which the vehicle travels. The camera is a capturing apparatus that captures the external situation of the vehicle. The camera is provided on the interior side of the windshield, and on the interior side of the rear windshield, of the vehicle. The camera may be provided on the right and left sides of the vehicle. The camera sends captured images, generated by capturing the scene ahead of and behind the vehicle, to the ECU 20. The camera may be a monocular camera or a stereo camera. The stereo camera includes two capturing units arranged so that the disparity between the right eye and the left eye can be reproduced. The images captured by the stereo camera also include the depth-direction information. The radar sensor detects an obstacle around the vehicle using a radio wave (for example, a millimeter wave) or light. The radar sensor detects an obstacle by sending a radio wave and/or light to the surroundings of the vehicle and receiving a radio wave and/or light reflected by an obstacle. The radar sensor sends the detected obstacle information (detection result) to the ECU 20. In addition to the non-moving obstacles such as guardrails and buildings, the obstacles include moving obstacles such as pedestrians, bicycles, and other vehicles.” (Taguchi: Detailed Description of Embodiments – 25th-27th paragraphs, FIG. 1) Taguchi then emphasizes how the logic database is able to store position detection processing based on results from the external sensor and states “The logic database 6 is a database that stores a plurality of position detection processing logics (position detection logics) used for detecting the position of the vehicle. The position detection processing is processing for detecting the vehicle position based on the detection result of the external sensor 1 (images captured by the camera, results detected by the radar sensor).” (Taguchi: Detailed Description of Embodiments – 34th paragraph, FIG. 1) Examiner Note: Based on the external sensor’s (the camera and radar sensor) transmission of information to the ECU as well as the position detection processing based on the results of the vehicle’s external sensor, the examiner is interpreting the ECU to compute an agreement between object information stored within the logic database and an object on the road.)
the permitted time being shorter, (“a distance between the first vehicle position and the second vehicle position is equal to or smaller” (Taguchi: Summary – 8th paragraph))
when the agreement is below a prescribed agreement threshold than when the agreement is equal to or above the agreement threshold., (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)
Regarding claim 8:
Ichikawa in view of Taguchi as shown in the rejection above, discloses the limitations of claim 7. Ichikawa further teaches:
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated by a prescribed time, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the vehicle to travel to the parking location and stop within a prescribed time.)
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] when the stop process is initiated by a prescribed time, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Examiner Note: The examiner is interpreting the vehicle to travel to the parking location and stop within a prescribed time.)
[…] when the stop process is initiated, […], (“this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph))
[…] the first permitted time being longer than the second permitted time, the second permitted time being longer than the third permitted time., (“the reliability of the first travel plan is lower than the reliability of the second travel plan.” (Ichikawa: Summary – 5th paragraph) Examiner Note: The examiner is interpreting the reliability of the travel plan to be the permitted time in this case.)
Ichikawa does not teach but Taguchi teaches:
The vehicle control system according to claim 7, wherein the control unit sets the permitted time to a first permitted time when the agreement is equal to or above the agreement threshold, (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and the agreement has persisted to be equal to or above the agreement threshold between a time point […], (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph) Examiner Note: The examiner is interpreting the position detection processing to be able to detect the position of the vehicle between or during time intervals.)
[…] and a time point when the vehicle was at a position preceding a position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] sets the permitted time to a second permitted time when the agreement is equal to or above the agreement threshold […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to determine when the agreement is equal to or above the agreement threshold.)
[…] and the agreement was below the agreement threshold at least in a part of a time interval between the time point […], (“a detection of a second vehicle position by preforming position detection processing, associated in advance with the traveling scene, based on a captured image of a camera mounted on the vehicle or a detection result of a radar sensor mounted on the vehicle, the measurement result of the positioning unit, and the map information stored in the map database, the second vehicle position being a vehicle position on the map; and a control of the actuator based on the second vehicle position if a distance between the first vehicle position and the second vehicle position is equal to or smaller than a threshold” (Taguchi: Summary – 9th paragraph) Examiner Note: The examiner is interpreting the position detection processing to be able to detect the position of the vehicle between or during time intervals.)
[…] and the time point when the vehicle was at the position preceding the position of the vehicle […], (“corresponding to the time when it is determined that the distance between the first vehicle position and the second vehicle position is equal to or smaller than the threshold,” (Taguchi: Detailed Description of Embodiments – 112th paragraph))
[…] and sets the permitted time to a third permitted time […], (“The determination unit 26 determines whether the distance between the first vehicle position detected by the first vehicle position detection unit 23 and the second vehicle position detected by the second vehicle position detection unit 25 is equal to or smaller than the threshold. The threshold is a value that is set in advance.” (Taguchi: Detailed Description of Embodiments – 71st paragraph, FIG. 1) Examiner Note: Based on FIG. 1, the determination unit is interpreted as being part of the greater ECU system. Therefore, the examiner is interpreting the ECU to set the permitted time in advance and is able to set a third permitted time based on the first and second permitted times.)
[…] when the agreement is below the agreement threshold […], (“the second vehicle position is equal to or smaller than a threshold;” (Taguchi: Summary – 8th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ichikawa with these above aforementioned teachings from Taguchi in order to create a safer and more reliable vehicle control system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ichikawa’s automatic driving system with Taguchi’s autonomous driving system as “the detection of a vehicle position using such stereotypical processing may not give sufficient accuracy depending upon the situation in which the vehicle travels” (Taguchi: Background – 6th paragraph). Combing both Ichikawa and Taguchi would thus create a vehicle control system “capable of increasing accuracy in detecting a vehicle position for use in autonomous driving control.” (Taguchi: Summary – 7th paragraph)

Response to Arguments

Applicant’s arguments filed on December 17th, 2021 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitation is taught either in Ichikawa or Taguchi as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections. 
More particularly, Ichikawa mentions “this system calculates a parking location where the vehicle can be parked, such as a side strip with a sufficient width or an emergency parking bay. When the driver fails to deactivate the automatic driving control despite the notice prompting the driver to deactivate the automatic driving control, this system makes the vehicle travel automatically to the calculated parking location and stops the vehicle.” (Ichikawa: Background – 3rd paragraph) Furthermore, Ichikawa mentions “the automatic driving deactivation unit 20 deactivates the automatic driving control when a predetermined automatic driving deactivation condition is met while the automatic driving control of the vehicle M is executed.” (Ichikawa: Detailed Description of Embodiments – 102nd paragraph) Consequently, the failure of the driver to deactivate the automatic driving control may be interpreted as an incapability of the driver to maintain a travelling state of the vehicle resulting the system to automatically control the vehicle to the calculated parking location and stop the vehicle. Furthermore, the predetermined automatic driving deactivation condition may be interpreted to signify the incapability of the control unit to maintain a travelling state of the vehicle.
With regards to a permitted distance modification depending on an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device, the combination of Ichikawa in view of Taguchi clearly teaches the mentioned limitations. More particularly, the agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device may be interpreted as a recognition comparison between two objects (one in a database and the other on the road). This interpretation is based on the Applicant’s specification that mentions computing “an agreement (degree of agreement) between an object on the road recognized by the external environment recognition device 6, in particular from the image captured by the external camera 19, and an object on the road contained in the map information.” 
Furthermore, Taguchi tackles an agreement between an object contained in the map information based on an estimated position of the vehicle and an object on the road detected by the external environment recognition device by mentioning “The external sensor 1 is a detection apparatus for detecting obstacles around the vehicle. The external sensor 1 includes at least one of a camera and a radar sensor. The external sensor 1 is used also for the white line recognition (marking line recognition), which will be described later, of a traveling lane in which the vehicle travels. The camera is a capturing apparatus that captures the external situation of the vehicle. The camera is provided on the interior side of the windshield, and on the interior side of the rear windshield, of the vehicle. The camera may be provided on the right and left sides of the vehicle. The camera sends captured images, generated by capturing the scene ahead of and behind the vehicle, to the ECU 20. The camera may be a monocular camera or a stereo camera. The stereo camera includes two capturing units arranged so that the disparity between the right eye and the left eye can be reproduced. The images captured by the stereo camera also include the depth-direction information. The radar sensor detects an obstacle around the vehicle using a radio wave (for example, a millimeter wave) or light. The radar sensor detects an obstacle by sending a radio wave and/or light to the surroundings of the vehicle and receiving a radio wave and/or light reflected by an obstacle. The radar sensor sends the detected obstacle information (detection result) to the ECU 20. In addition to the non-moving obstacles such as guardrails and buildings, the obstacles include moving obstacles such as pedestrians, bicycles, and other vehicles.” (Taguchi: Detailed Description of Embodiments – 25th-27th paragraphs, FIG. 1) Taguchi then emphasizes how the logic database is able to store position detection processing based on results from the external sensor and states “The logic database 6 is a database that stores a plurality of position detection processing logics (position detection logics) used for detecting the position of the vehicle. The position detection processing is processing for detecting the vehicle position based on the detection result of the external sensor 1 (images captured by the camera, results detected by the radar sensor).” (Taguchi: Detailed Description of Embodiments – 34th paragraph, FIG. 1) 
By mentioning the role of the external sensor in transmitting information to the ECU in addition to the logic database’s ability to store position detection processing based on images captured by the external sensor, the ECU may be interpreted to compute an object recognition process between object information stored within the database and an object on the road in order to avoid consequent collision with the object on the road and to control the vehicle trajectory accordingly. (Taguchi: Detailed Description of Embodiments: [0025], [0026], [0027], [0033], [0035], [0036], [0043], [0053], and [0065]). 
Finally, Taguchi mentions a permitted distance modification by stating “a distance between the first vehicle position and the second vehicle position is equal to or smaller” (Taguchi: Summary – 8th paragraph) (the second vehicle being interpreted as an object on the road). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667           
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667